02/11/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs October 27, 2021

                STATE OF TENNESSEE v. QUINCY D. SCOTT

                Appeal from the Criminal Court for McMinn County
                    No. 19-CR-291     Sandra Donaghy, Judge
                     ___________________________________

                           No. E2020-01186-CCA-R3-CD
                       ___________________________________


Petitioner, Quincy D. Scott, was convicted of aggravated robbery and was sentenced to
seventeen years as a Range II, multiple offender at eighty-five percent to be served
consecutively to sentences in two other counties. After this court affirmed the judgment
and the supreme court denied permission to appeal, Petitioner sought post-conviction relief,
alleging ineffective assistance of counsel at trial and on appeal. The post-conviction court
granted Petitioner a delayed appeal to allow him to raise multiple evidentiary issues. In
this delayed appeal, Petitioner challenges the admission of the same pieces of evidence and
the testimony of three of the State’s witnesses. He also challenges the omission of evidence
regarding the professional misconduct of a detective. The State contends Petitioner is
entitled to no relief. The State also contends Petitioner was erroneously granted a delayed
appeal because the record does not demonstrate prejudice. We are precluded from
reviewing this issue based on the post-conviction court’s failure to make findings of fact
and conclusions of law, as required by Tennessee Code Annotated section 40-30-111(b).
Accordingly, we reverse the judgment of the post-conviction court granting a delayed
appeal and remand for further proceedings consistent with this opinion.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed

JILL BARTEE AYERS J., delivered the opinion of the court, in which D. KELLY THOMAS,
JR., and CAMILLE R. MCMULLEN, JJ., joined.

Quincy D. Scott, Wartburg, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Cody N. Brandon, Assistant
Attorney General; Steven Crump, District Attorney General; and Dorothy Cherry,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                             OPINION

                          FACTS AND PROCEDURAL HISTORY

       This case is complicated by Petitioner’s numerous filings and his reliance on an
aggravated robbery case that was dismissed. Petitioner was indicted for the aggravated
robbery of a branch of a Check Into Cash in Athens, Tennessee (“Athens robbery”) and the
aggravated robbery of another branch in Etowah, Tennessee which is the subject of this
appeal. In the Athens robbery trial, a mistrial was declared after the jury was unable to
reach a unanimous verdict. The State later dismissed the Athens robbery case and it is not
relevant to this appeal.

       In this case, in addition to being charged with aggravated robbery, Petitioner was
also charged with possession of a weapon by a convicted felon. The weapon possession
charge was nolle prosequied by the State on January 6, 2016, the day before the trial. This
court’s summary of the proof at trial is reproduced below:

      [O]n June 28, 2014, [Petitioner] entered a Check Into Cash and informed
      Felicia Bra[n]am, the assistant manager, that he needed a loan.1 As Ms.
      Bra[n]am was questioning [Petitioner] about the loan, he pulled a piece of a
      black stretchy material over his face, brandished a gun, and demanded
      money. [Petitioner] took more than $3,300 in cash and fled.

      Lisa Raby, the manager, was in the parking lot and saw a man leave the store
      and place a gun in the back of his pants. A black truck drove into the parking
      lot, and the man entered on the passenger side. Ms. Raby attempted to follow
      the truck but lost sight of it in traffic. She was not able to identify the
      individual with the gun in a photographic line-up.

      Initially, Ms. Bra[n]am was unable to identify the perpetrator in a
      photographic line-up that did not include [Petitioner]. On July 10, 2014,
      while investigating an accident during which the driver fled the scene,
      Detective Josh Rhodes initiated a traffic stop of a truck that he described as
      so dark blue that it appeared to be black. Larry Moore, who was the focus of
      an ongoing bank robbery investigation, was the driver, and [Petitioner] was
      a passenger. Detective Rhodes allowed [Petitioner] and Mr. Moore to leave
      once the detective received information that they were not involved in the
      accident. While speaking to [Petitioner], Detective Rhodes realized that
      [Petitioner] matched the description of a suspect that the detective received

      1
          We will spell this witness’s last name as she spelled it according to her trial testimony.
                                                -2-
      in a be-on-the-lookout alert. Detective Rhodes provided [Petitioner]’s
      information to Detective Jim Shaw, who prepared a photographic line-up that
      included [Petitioner]’s photograph. Ms. Bra[n]am identified [Petitioner] as
      the perpetrator in the photographic line-up and at trial.

      After a warrant was issued for [Petitioner]’s arrest, Detective Rhodes
      initiated a traffic stop of the same truck and spoke to Mr. Moore about
      [Petitioner]’s location. Detective Rhodes arrested [Petitioner] later that same
      day. Detective Rhodes also searched the truck and seized an “air soft type
      pistol” and magazine, a set of Walkie-Talkies, a black “cinch sack” with
      rainbow colors on the reverse side, a Joker’s mask, and a black nylon “do-
      rag.” The “do-rag” included a DNA mixture of three individuals, and
      [Petitioner] could not be excluded as a contributor.

      [Petitioner] presented the testimony of Dr. Jeffrey Neuschatz, an expert in
      cognitive psychology and eyewitness identification, regarding the factors
      that could have affected a witness’s identification of a perpetrator and
      regarding problems with the photographic line-ups. [Petitioner] also
      presented the testimony of Officer Michael Richmond, who responded to the
      scene and followed a black Chevrolet truck that he believed matched the
      description of the truck involved in the robbery. Officer Richmond’s
      description of the truck differed from the description offered by Ms. Raby at
      trial. Officer Richmond, however, lost contact with the truck.

State v. Quincy D. Scott, No. E2017-01416-CCA-R3-CD, 2018 WL 3156979, at *1 (Tenn.
Crim. App., at Knoxville, June 27, 2018), perm. app. denied (Tenn. Oct. 11, 2018). Based
on the evidence, the jury convicted Petitioner as charged. On November 2, 2016, the trial
court sentenced Petitioner to seventeen years as a Range II, multiple offender at eighty-
five percent to be served consecutively to sentences in Hamilton County and Bradley
County.

Motion for Judgment of Acquittal and Motion for New Trial

       On the same day of his sentencing hearing, Petitioner, through newly appointed
counsel filed a motion for judgment of acquittal. Petitioner filed an amended motion on
December 1, 2016, styled, “Second Motion for Judgment of Acquittal and New Trial.”
This motion was followed by two amendments with two claims of newly discovered
evidence. The first amendment included the notice of termination of Josh Rhodes from the
McMinn County Sheriff’s Department. The second amendment included photographs of
Petitioner’s right foot depicting a childhood disability. A hearing was held on the motion
for new trial on June 2, 2017. No evidence was presented; only arguments of the parties
                                           -3-
were heard. The trial court entered an order denying the motion for new trial on June 28,
2017, and Petitioner filed a timely notice of appeal the following day.

Direct Appeal

        In his direct appeal, Petitioner claimed that the cumulative effect of various errors
at trial entitled him to a new trial. Quincy D. Scott, 2018 WL 3156979, at *2. Petitioner
complained of “numerous errors in the admission of evidence” and “numerous
discrepancies in the evidence.” Id. Petitioner’s appellate brief alleged the following
individual errors:

       Detective Rhodes’s termination from the McMinn County Sheriff’s
       Department and subsequent criminal investigation into his misdeeds
       constituted newly discovered evidence of impeachment that warranted a new
       trial;

       Evidence seized from Mr. Moore’s truck was irrelevant and prejudicial;

       The State was improperly allowed to show photographs of evidence collected
       from Mr. Moore’s truck when the evidence was lost prior to trial;

       The jury heard testimony that Mr. Moore was a suspect in an unrelated
       robbery;

       Ms. Branam’s testimony on the robber’s height and build, his head gear, and
       the bag used to collect the proceeds of the robbery was inconsistent with her
       statement to the police made closer in time to the robbery;

       Ms. Raby’s description of the getaway vehicle was inconsistent with the
       statement she gave closer in time to the robbery.

        In affirming the judgment, this court agreed with the State that Petitioner had waived
his claims of individual errors due to inadequate briefing:

       We note that the appellate record in this case is extensive. The parties filed
       numerous pretrial motions and made numerous objections throughout the
       trial that necessitated bench conferences and jury-out hearings. We decline
       to scour the record in an attempt to ascertain any relevant discussion
       regarding [Petitioner]’s claims; any argument that [Petitioner] may have
       made before, during, and after trial challenging the trial court’s decisions; the
       basis upon which the trial court rendered its decisions; and any other
                                             -4-
       information that might support [Petitioner]’s claims of error. In other words,
       we decline to do [Petitioner]’s work for him when he was on notice of the
       State’s argument of an insufficient brief and he failed to take any corrective
       action despite having an opportunity to do so.

Id. This Court also noted that appellate counsel was asked about the State’s argument for
waiver due to inadequate briefing:

       [Petitioner]’s counsel acknowledged that he reviewed the State’s brief in
       which the State asserted that [Petitioner] waived his claims due to an
       inadequate brief shortly after the State filed its brief. However, counsel chose
       not to file a reply brief correcting the deficiencies.

The supreme court denied Petitioner’s application for permission to appeal on October 11,
2018.

Post-Conviction Proceeding

        According to the post-conviction court’s order, Petitioner timely filed a pro se post-
conviction petition on April 2, 2019. That petition is not in the record. The post-conviction
court issued an order requiring Petitioner to amend and correct his petition by May 8, 2019,
to avoid dismissal for failure to allege facts supporting his claims for relief. Instead of
filing an amended petition, Petitioner filed a motion for change of venue from the post-
conviction judge who was also the trial judge. The post-conviction court treated this
motion as a motion for recusal and denied the motion on June 3, 2019.

        Petitioner simultaneously pursued parallel paths to seek recusal of the post-
conviction judge by filing a notice of appeal under Tenn. R. App. P. 3, (“Rule 3 appeal”)
and an accelerated application for permission to appeal under Tenn. Sup. Ct. R. 10B, § 2.0
(“Rule 10B application”). While the Rule 10B application was still pending, Petitioner
moved to voluntarily dismiss the Rule 3 appeal, stating that “The [post-conviction] court
of McMinn County notified [him] via U.S. Mail that it filed [his] amended post-conviction
petition on June 24th 2019, immediately after [his] notice of appeal was filed in [this court]
on June 21st 2019.” The June 24, 2019 amended petition is not in the record. The record
reveals that the post-conviction court reviewed the June 24, 2019 amended petition and
entered a preliminary order finding “partial colorable claim.” The post-conviction court
appointed counsel to represent Petitioner and ordered counsel to file an amended pleading
within thirty days of its order of July 5, 2019. In response, Petitioner filed a pro se
application for an extraordinary appeal under Tenn. R. App. P. 10 (“Rule 10 appeal”)
challenging the post-conviction court’s order appointing counsel. At one point, Petitioner
had three pending appeals: the Rule 3 appeal, the Rule 10B application, and the Rule 10
                                            -5-
appeal. Ultimately, this court granted Petitioner’s motion to dismiss the Rule 3 appeal, No.
E2019-01114-CCA-R3-PC, and dismissed the Rule 10 extraordinary appeal, No. E2019-
01323-CCA-R10-PC. The supreme court denied the Rule 10B application, No. E2019-
01110-CCA-T10B-CO.

       Following the resolution of Petitioner’s appeals, post-conviction counsel filed a
motion to withdraw which the post-conviction court granted on December 9, 2019. On the
same date, Petitioner filed another post-conviction petition using the standard boilerplate
post-conviction form, “petition for relief from conviction or sentence.” This petition was
assigned a new case number. However, based on Petitioner’s past filings, the post-
conviction court treated the December 9, 2019 petition as an amended petition and a
continuation of the post-conviction proceeding which commenced on April 2, 2019:

       Previous filings were timely and within the Statute of Limitations. The
       previous filings did not conform to the law and corrections were required.
       [Petitioner] elected to re-file rather than to try to correct his previous filings
       with additional grounds and specific facts. In the interests of fairness, this
       filing will be considered as timely since it is a clearer and specific allegation
       of his original claims.

Although Petitioner was indigent, the post-conviction court declined to appoint counsel in
light of the court’s previous dealings with Petitioner:

       [I]n his previous filings, where counsel was appointed, [Petitioner] clearly
       expressed his desire to self-represent and refused to cooperate with appointed
       counsel. The Smith2 factors were reviewed with [Petitioner] and he
       unequivocally waived appointed counsel. It is [Petitioner]’s express intent
       to waive appointed counsel and represent himself on this petition.

If there was a hearing where Petitioner waived the right to counsel under oath, a transcript
of that hearing is not in the record. Because no amended pleading was expected, the post-
conviction court ordered the State to respond within thirty days of receipt of the order. The
post-conviction court scheduled the hearing for April 16, 2020. Before the hearing,
Petitioner filed seven pleadings including demands for discovery and requests for
subpoenas. Petitioner amended his post-conviction petition two more times before the
hearing on August 13, 2020.


       2
          See Smith v. State, 987 S.W.2d 871, 877-78 (Tenn. Crim. App. 1998) (quoting
Guideline[s] For District Judges from 1 Bench Book for United States District Judges 1.02-2 to -
5 (3d ed.1986)).
                                             -6-
Post-Conviction Evidentiary Hearing – August 13, 2020

        At the hearing, Petitioner orally moved to file yet another amended petition insisting
that “it really wouldn’t be any prejudice to the State because it’s just a cleanup of the
original with one new issue[.]” The State objected to the filing of another amended petition
at the hearing and the July 29, 2020 amended petition because the deadline for doing so
had expired. While the post-conviction court noted that Petitioner had already amended
his petition “three or four times,” the post-conviction court overruled the State’s objection
holding that it would “receive” the amended petitions because Petitioner was pro se, was
entitled to only one post-conviction petition per judgment, and the claims he was raising in
the amended petitions had been raised in previous filings.

       The post-conviction court noted that the records from Petitioner’s direct appeal: one
technical record, eight transcripts, and twenty-three exhibits had been forwarded from the
Appellate Court Clerk’s office to be returned at the conclusion of the post-conviction
proceedings. The post-conviction court announced that parties could refer to the records
but that they would not be made an exhibit to the proceeding. The post-conviction court
took judicial notice of this court’s opinion on direct appeal and exhibited it to the hearing.
See, Quincy D. Scott, 2018 WL 3156979.

        Following Petitioner’s opening argument, the State asked the post-conviction court
to first consider Petitioner’s claim against appellate counsel under Tenn. Sup. Ct. R. 28, §
8(D)(3) (“[i]n the event that the petition alleges that petitioner was unconstitutionally
deprived of an appeal and was also entitled to relief on other grounds, the court shall
bifurcate the proceedings and determine first whether petitioner was denied an appeal,
while holding the other claims in abeyance”). The post-conviction court granted the State’s
request without objection.

        Petitioner’s first witness was appellate counsel who testified that he received “a lot
of transcripts” from Petitioner’s trial counsel to prepare the motion for new trial and the
direct appeal. Appellate counsel recalled Petitioner advising him to obtain a transcript of
the preliminary hearing because Petitioner insisted that “Josh Rhodes was lying on
[Petitioner] the whole time,” and the preliminary hearing transcript would show that
Petitioner “was being defrauded out of a fair trial.” What Petitioner characterized as
“fraud,” appellate counsel characterized as issues of witness credibility and the nature of
the State’s evidence against Petitioner:

       The fraud I was thinking [Petitioner was] referring to was the issue with the
       police, issues, they had. I think it was Josh Rhodes that was stealing credit
       cards and things of that nature. And the things that they did to – the evidence
       they produced or got together to convict you. I wouldn’t necessarily
                                            -7-
       characterize that as fraud per se. But now – but just the evidence they had
       against you.

Appellate counsel recalled that information about Detective Rhodes’s misdeeds became
available “every month or month and a half” after appellate counsel was appointed.
Eventually, the District Attorney made a statement about Detective Rhodes and his
termination from the Sheriff’s Department. That statement was the basis for a newly
discovered evidence claim in the motion for new trial.

        When asked whether he recalled Petitioner pointing out that Ms. Branam had
testified “false[ly]” when describing the robber’s pants, appellate counsel noted that “there
were two ladies that identified [Petitioner]. There was one in the store and there was
another lady” who saw Petitioner flee the scene. Despite two people identifying Petitioner
as the robber, appellate counsel found the photographic lineups to be “sketchy” because of
Detective Rhodes’s involvement in the case. And because he found “a lot of things that
were sketchy” about Petitioner’s case, appellate counsel pursued the strategy of arguing
cumulative error on direct appeal. Appellate counsel believed that cumulative error would
be the “best shot” to obtain relief on Petitioner’s multiple issues because no one issue stood
out as a winning issue:

       [I]n looking at what you had with all the issues there, I didn’t see one that
       was a drop-dead – and this is from my experience – that would give you
       relief. All of them together maybe. I thought this might be the one. I’d seen
       some cases in doing some research. This seemed to be the best shot for me
       for you to try to put it in that form . . . I thought that was the best thing you
       had.

        Appellate counsel understood that any issues not raised at trial could be reviewed
for plain error on direct appeal. He went on to explain that any appellate issues were limited
to the trial and could not be used to challenge alleged errors at the preliminary hearing. For
instance, when Petitioner asked appellate counsel why he failed to “investigate
[Petitioner’s] preliminary hearing claims that Josh Rhodes and Jim Shaw . . . had the wrong
guy . . . [and] introducing fake evidence against [Petitioner],” appellate counsel explained
that the trial record was “pretty extensive” and showed that the trial court fully addressed
any issues regarding the admissibility of all the evidence which would include purportedly
“fake” evidence. Petitioner asked appellate counsel why he did not investigate the
preliminary hearing despite Petitioner’s repeated insistence to do so. Appellate counsel
explained that he was appointed to “get you through sentencing” and not to conduct a full-
scale investigation of Petitioner’s case. According to appellate counsel, the duty of
investigating the case rested with trial counsel. Appellate counsel recalled that “it took
about all I could do to get through the sentencing” due to the extensive records.
                                             -8-
       Appellate counsel testified that he and Petitioner discussed the possible issues for
the motion for new trial. Based on their discussions, appellate counsel filed three
amendments to the motion for new trial in order to raise “everything we needed to . . . bring
before the court.” By filing three additional amendments to the motion, appellate counsel
believed that “they took care of everything” Petitioner wanted addressed. Petitioner
acknowledged that appellate counsel “basically raised the issues” he wanted to be raised
on direct appeal but “wasn’t specific[.]” Appellate counsel testified that based on his
experience, he did not think he needed to file a reply brief. He admitted however, that he
“was wrong about that.”

       Petitioner took issue with the State presenting photographs of certain pieces of
evidence instead of the actual evidence and accused the State of committing a Brady
violation.3 Appellate counsel explained that Petitioner’s case did not involve a Brady
violation because the State did not withhold any evidence from Petitioner. Appellate
counsel recalled that the State provided the evidence to Petitioner during the discovery but
had lost it prior to trial and used photographs in lieu of the lost evidence at trial.

       Petitioner asked appellate counsel why he did not challenge the admission of the
Joker’s mask as “fabricated evidence and aggravated perjury because that’s what it was
and I was asking you to do it that way[.]” Appellate counsel explained that “the more
practical term” would be that the Joker’s mask should not have been introduced because it
was irrelevant. Accordingly, appellate counsel argued that the Joker’s mask was irrelevant
because it was seized from Mr. Moore’s truck two weeks after Mr. Moore had been pulled
over while Petitioner was a passenger. Appellate counsel also argued that the admission
of the mask was prejudicial. Appellate counsel recalled that the trial court addressed the
relevancy of the Joker’s mask at the trial and found the mask to have been properly
admitted.

       Petitioner accused Ms. Branam of “fabricat[ing] modus operandi evidence in an
attempt to overwhelm [him] with two (robbery) cases[.]” According to Petitioner, Ms.
Branam testified that the man who robbed her wore black pants “the same as the robber”
in the Athens robbery trial. Petitioner averred that her testimony established “modus
operandi” to consolidate the two robbery cases. When questioned why he did not challenge
Ms. Branam’s inconsistent description of Petitioner’s pants in the motion for new trial and
on direct appeal, Appellate counsel noted that the robbery charge in the Athens robbery

       3
         See Brady v. Maryland, 373 U.S. 83, 87 (1963) (“[w]e now hold that the suppression by
the prosecution of evidence favorable to an accused upon request violates due process where the
evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of
the prosecution”).
                                                -9-
was later dismissed by the State. Appellate counsel further explained that any issues
regarding the falsity and relevancy of Ms. Branam’s proposed testimony was addressed
before trial. Appellate counsel testified that Petitioner had “a lot of issues” he wanted to
be raised and the issue regarding Ms. Branam’s testimony about the robber wearing black
pants had no “real bearing or real weight.” Appellate counsel maintained that he
investigated and researched “whatever was in the motion for new trial[.]”

       Petitioner also asked appellate counsel whether evidence of a “prior hearing” is
relevant to a motion for new trial without identifying the “prior hearing” or whether it was
a prior hearing in this case or the Athens robbery case. Appellate counsel explained that
reviewing the preliminary hearing transcript might be helpful for trial, but it was not
relevant or helpful in preparing for the motion for new trial especially because Petitioner
was referring to the preliminary hearing of the Athens robbery. Appellate counsel testified
that he examined the trial records in this case to prepare for the appeal.

        On cross-examination, appellate counsel testified that he has been practicing law
thirty-four years and although he presently has a “small criminal practice,” he has been
“actively” handling criminal cases for twenty-five to twenty-seven years. Appellate
counsel testified that he has handled criminal appeals in both state and federal court and
has represented over 500 clients in criminal cases. Appellate counsel also testified that he
was successful in overturning a conviction on appeal one time in federal court and two or
three times in state court.

        Appellate counsel testified that upon his appointment as counsel, he spoke with
Petitioner to prepare for sentencing and the motion for new trial. Appellate counsel
testified that he “tried to raise” the issues Petitioner wanted raised in the motion for new
trial. He also met with Petitioner’s trial counsel to discuss which issues to raise in the
motion for a new trial. Appellate counsel specifically recalled asking trial counsel about
the preliminary hearing pursuant to Petitioner’s request. Trial counsel turned over “a box
with a lot of [Petitioner]’s stuff.” Appellate counsel recalled that the hearing on the motion
for new trial was “put off several times” which gave him time to amend the motion and to
raise the issues Petitioner wanted to raise. Appellate counsel did not recall “anything
lacking at the last hearing [Petitioner] wanted added.” Appellate counsel maintained that
the motion for new trial also covered everything he and trial counsel had discussed about
the case and believed should be raised.

        Appellate counsel testified that while there was evidence to believe that Detective
Rhodes had engaged in misconduct, no criminal charges had been filed against Detective
Rhodes when appellate counsel was preparing for the direct appeal. Appellate counsel
tried to contact Detective Rhodes via telephone but Detective Rhodes had already left the
Sheriff’s Department. Appellate counsel received a copy of a letter from the District
                                            - 10 -
Attorney’s office accusing Detective Rhodes of violating the department policy on ethics,
storage, issued equipment, and lack of truthfulness. Detective Rhodes was fired as a result
of the violations. Appellate counsel testified that he later learned that Detective Rhodes
was indicted on federal charges of credit card misuse two years before the post-conviction
hearing. He assumed that the charges arose in connection with Detective Rhodes’s
employment in the McMinn County Sheriff’s Department as opposed to when he was in
the Athens Police Department.

       While there were some things that “didn’t make a lot of sense” about the case,
appellate counsel denied that there was any evidence of Detective Rhodes fabricating
evidence:

       Well, I’m not exactly sure, . . . what you mean by fabrication. As – they’re
       saying that this was relevant to the trial. Okay? I felt it wasn’t really relevant
       to the trial. I don’t think that’s fraud.

Appellate counsel insisted that had the State fabricated evidence, he would have raised it
as an issue in the motion for new trial.

        In terms of the issues he did raise in the motion for new trial, appellate counsel
confirmed that he challenged the evidence taken from Mr. Moore’s truck, inconsistency in
Ms. Branam’s description of the color of the bag used to collect the proceeds of the robbery,
the lack of Petitioner’s DNA on any of the evidence, the use of photographs to depict
evidence that was lost before trial, and the inconsistency of the robber’s head garb by the
victims to name but a few of the issues. In terms of the evidence collected from Mr.
Moore’s truck, appellate counsel did not understand why the truck was searched two weeks
after Mr. Moore and Petitioner were pulled over in a traffic stop and why law enforcement
retrieved items from Mr. Moore’s vehicle that were irrelevant to the case such as a gun and
“a [Joker’s] mask.” Upon clarification of the record, appellate counsel agreed that the two
traffic stops occurred only a day apart but that the search warrant was executed “a week or
two” after the last traffic stop. While appellate counsel thought that the timing and
substance of the search did not appear to make sense, he reiterated that such facts did not
constitute “fraud” or “fabrication of evidence” as alleged by Petitioner.

        At Petitioner’s insistence, appellate counsel presented Petitioner’s childhood foot
disability as newly discovered evidence in the motion for new trial. Ms. Raby testified that
she saw the robber run to the getaway vehicle. The issue of whether Petitioner could run
was not explored at trial or at sentencing. Appellate counsel conceded that the disability
was not newly discovered in that it was one Petitioner had since childhood.



                                             - 11 -
       Appellate counsel testified that he tried to “pare down” Petitioner’s “very long list
of issues” for appeal. Appellate counsel testified that most of Petitioner’s issues were
evidentiary challenges which are reviewed for abuse of discretion on appeal. Appellate
counsel testified that he chose which issues to appeal based on his discussions with
Petitioner and the issues that were preserved in the motion for new trial. Appellate counsel
agreed that the issues raised in the motion for new trial “opened the door” for what issues
could be asserted on direct appeal. In preparing for the appeal, appellate counsel examined
the records and researched the issues. Appellate counsel explained that he found no cases
on point supporting the position that the trial court committed obvious error.

         Based on his legal research, appellate counsel pursued the strategy of “lump[ing]”
all the issues for relief for cumulative error because none of the issues standing alone would
have led to a successful appeal. He explained, “I thought the other areas would not be
sufficient to give [Petitioner] relief. I thought all together they would.”

       Regarding Detective Rhodes’s misconduct as impeachment evidence at trial,
appellate counsel declined to say that it would have changed the outcome of the trial.
However, appellate counsel could not believe that such evidence would not have some
bearing on Detective Rhodes’s credibility. Appellate counsel recalled that although
Detective Rhodes may not have been the lead investigator, he had an active role in the case.
He agreed that Detective Shaw put together the photographic lineup, not Detective Rhodes.
Appellate counsel thought Detective Rhodes was present for one of the photographic
lineups but he could not be certain. Appellate counsel was aware that there were two
aggravated robbery cases. He recalled that Detective Shaw and Detective Rhodes shared
information on what leads they had developed in their respective cases.

       On redirect examination, appellate counsel maintained that he “brought everything
before the Court. And I don’t remember there was anything else [Petitioner] said needed
to be brought” in the motion for new trial. Petitioner stated that Ms. Lisa Raby, the woman
who saw the robber flee the scene, had, like Ms. Branam, “fabricated evidence” and
committed “aggravated perjury.” Petitioner then asked why appellate counsel did not
challenge Ms. Raby’s description of the getaway vehicle on direct appeal although
appellate counsel raised the issue in the motion for new trial. Appellate counsel responded:
“If she had committed fraud and all that, I’m assuming the [trial] court would have not
allowed her to testify.”

       Ms. Raby’s cross-examination by trial counsel was admitted as an exhibit and
revealed that she had given a statement to the police right after the robbery had occurred.
The statement had been video-taped and was played at trial to refresh Ms. Raby’s
recollection, although the record does not indicate what portion of her statement was
played. Ms. Raby testified that the getaway truck had silver wheels. The photograph of
                                            - 12 -
the truck presented by the State had black wheels. Ms. Raby testified that other than the
color of the wheels, the truck in the photograph matched the vehicle she saw fleeing the
scene of the robbery.

       At the post-conviction hearing, the State objected when Petitioner asked appellate
counsel whether he agreed or disagreed that Ms. Raby had been impeached by her video
statement regarding the getaway vehicle. The post-conviction court allowed the question
but ruled for the record that inconsistency in Ms. Raby’s description of the getaway vehicle
did not constitute fabricated evidence. In response to Petitioner’s question, appellate
counsel testified that it was “possible” that “an impeached State witness can be grounds for
a new trial.”

       Appellate counsel clarified that no evidence was seized when Mr. Moore and
Petitioner were pulled over for an unrelated hit-and-run incident. He added that if any
evidence had been collected during the stop, the State did not use it against Petitioner at
trial. Appellate counsel recalled that Detective Rhodes was investigating an unrelated
robbery where Mr. Moore was a suspect and agreed with Petitioner that Mr. Moore was
not involved in the robbery in this case. When further questioned about the search of Mr.
Moore’s truck, appellate counsel explained that the search of Mr. Moore’s truck did not
constitute the fabrication of evidence but raised a concern as to relevance. Appellate
counsel maintained that there was “no evidence it was fabricated.” Accordingly, he could
not argue to the trial judge in support of the motion for new trial that Detective Rhodes had
planted evidence in Petitioner’s case. He argued instead that evidence found in Mr.
Moore’s vehicle was irrelevant to Petitioner and the robbery. Appellate counsel also
argued that there was no DNA evidence connecting Petitioner to the crime.

       Petitioner took the stand and testified that appellate counsel was ineffective on direct
appeal for failing to file a reply brief and for failing to raise a number of issues:

       [F]abricated evidence, lost evidence, evidence not presented, Brady issues,
       witness being impeached with key evidence that Larry Moore’s truck was
       used in the case as the robbery truck, but it was – through perjured testimony
       it was used, and I believe if [appellate counsel] . . . would have raised it the
       way I asked him as perjured testimony and fabricated evidence, I believe the
       result would have been different on appeal. And I believe that the (post-
       conviction) Court will agree with me and just as the Court of Criminal
       Appeals said their self (sic) that [appellate counsel] was inadequate, I believe
       they said, on page three of their opinion – [appellate counsel] was inadequate
       as counsel on appeal. So I believe that the facts establish that he's ineffective
       on appeal and was a denial since he didn’t complete a reply brief that actually
       denied me an appeal. That's about it.
                                            - 13 -
Petitioner also testified that appellate counsel was ineffective in failing to challenge Ms.
Raby’s inconsistent description of Mr. Moore’s truck.

       On cross-examination, Petitioner conceded that he did not witness Detective Rhodes
search Mr. Moore’s truck or talk to anyone who had witnessed Detective Rhodes fabricate
evidence. Likewise, he had no witness who was prepared to testify that Detective Rhodes
fabricated or planted evidence against him. He based his conclusion that Detective Rhodes
fabricated evidence on his examination of the testimonies at trial.

        Petitioner testified that he met appellate counsel once or twice and that most of their
communication was through letters. Petitioner wrote appellate counsel ten to twelve letters
detailing the issues he wanted to be raised on direct appeal. According to Petitioner,
appellate counsel raised the issues in the brief but failed to “crystallize” them for this court.
Additionally, appellate counsel failed to cite to the record.

        Petitioner acknowledged that he has no formal legal training and that his legal
experience is limited to performing legal research in his own case while incarcerated. He
testified that he drafted and filed the pleadings in this case without assistance from anyone
in prison.

        When queried by the post-conviction court, Petitioner testified that he first learned
that the brief appellate counsel filed was inadequate when he received this court’s decision
denying his appeal. However, he insisted that he gave appellate counsel specific citations
to the record to be used in the brief before this court’s decision was released.

       On re-cross examination, Petitioner reiterated that the evidence found in Mr.
Moore’s truck was “fabricated” and “fraudulent.” On re-direct examination, Petitioner
further explained how Detective Rhodes “fabricated evidence”:

       And so where I understand law, you can’t present someone else’s possession
       as my possessions because that’s – that’s obviously fraud and fabricating
       evidence, if you take Larry Moore’s possession and present them in trial
       against me as my possessions. That’s what I meant by not – not did he
       actually get it from Larry Moore, because I don’t know, . . . So once he took
       them from Larry Moore, it was never fabricated till he put them in trial
       because as I said, those items were used to show the jury intent to commit
       robbery. That’s – that’s what I meant by – the taking of the evidence
       fabricating.



                                             - 14 -
        The post-conviction court permitted Petitioner to reopen the proof and call Athens
Police Officer Harold Thompson. Officer Thompson testified that he “vaguely”
remembered Petitioner. An affidavit dated May 10, 2017, and signed by Officer Thompson
was introduced as an exhibit without objection. Although he did not recall the details of
the traffic stop memorialized in the affidavit, Officer Thompson recognized his signature
stating that on July 10, 2014, he assisted Detective Rhodes in initiating a traffic stop
involving Mr. Moore and Petitioner. Mr. Moore was the driver and Petitioner was a
passenger. Officer Thompson likewise did not recall the details of a second traffic stop of
Mr. Moore and Petitioner three years later on May 10, 2017. He explained that he has
searched “hundreds of cars” and no one search “sticks out.” Officer Thompson
acknowledged that he remembers “absolutely nothing” about the traffic stop conducted on
July 10, 2014, and would need to read the report to refresh his recollection.

       Although in its written order, the post-conviction court found appellate counsel “to
be a credible witness” and accredited his testimony, the post-conviction court granted
Petitioner relief on his claim of ineffective assistance of appellate counsel. From the bench,
the post-conviction court made the following findings and conclusions of law in granting
Petitioner a delayed direct appeal:

       When I look at these factors, were the omitted issues significant and obvious?
       Well, the insufficiency was pointed out by the Appellate Court. Is there
       arguably contrary authority on those issues? Well, [Petitioner], today has
       given me this Vasque[s] case and the Wyrick case, and even the Spurlock
       case which would be arguably contrary authority.4 Were the omitted issues
       stronger than those presented? Well, in [appellate counsel]’s opinion, no.
       But in [Petitioner]’s opinion yes. And [Petitioner] really never got his issues
       raised because the brief itself was insufficient. Were these issues objected to
       at trial? In part. The impeachment evidence was objected to at trial. The
       issues of Josh Rhodes did not come out. And the – so that’s that. Were the
       trial court’s ruling subject to deference on appeal? Well, they never got there.
       He never got to raise his issues.

       [Appellate counsel] did testify today that he raised a cumulative error theory
       because he thought that no individual issue had enough to support appellate
       review. If so, that would suggest that none of these issues are sufficient for
       appellate review and that a new trial should not be granted. His level of
       experience was extensive. He did meet and go over the issues and

       4
        The post-conviction court appears to be referring to State v. Vasques, 221 S.W.3d 514
(Tenn. 2007); State v. Wyrick, 62 S.W.3d 751 (Tenn. Crim. App. 2001); State v. Spurlock, 874
S.W.2d 602 (Tenn. 1993).
                                            - 15 -
       [Petitioner] testified that he sent 10 or 12 letters. So it was clear what
       [Petitioner] wanted [appellate counsel] to consider.

       Is there evidence that he reviewed the facts? Sort of. He didn’t remember
       much. He reviewed a plethora of information. Were the omitted issues dealt
       with in other assignments of error? No. And was the decision to admit an
       issue an unreasonable one which only an incompetent attorney would adopt?
       From my review of the evidence, I think affirming the decision of the jury,
       ruling as I did on the motion for new trial, and ruling on the evidentiary issues
       during the trial, I think I correctly applied the facts as I understood them to
       be to the law. But I think everybody ought to have an Appellate Court have
       a chance to review the facts.

       So I'm going to find that [appellate counsel] should have amended his
       appellate brief to cite to the record those issues that [Petitioner] wanted raised
       and to present case law in support of those claims so that the Court would
       not just dismiss it on an ineffective brief, but actually look and review the
       issues presented.

       So I’m going to stay the post-conviction relief that has been filed. I’m going
       to grant [Petitioner] the ability to have an appeal on a finding that appellate
       counsel’s assistance was ineffective.

Petitioner filed a premature but timely notice of appeal on September 2, 2020. The post-
conviction court entered its written order on October 21, 2020.

                                           Analysis

                                  I.      Procedural Matters

       A.     Petitioner’s Motion for Voluntary Dismissal of Appeal

       As an initial matter, this court will address for the record the outcome of Petitioner’s
motion to voluntarily dismiss his Rule 3 appeal. When the post-conviction court denied
Petitioner’s motion to recuse, Petitioner properly sought relief by filing a Rule 10B
application and improperly appealed the decision by filing a Rule 3 appeal. After this court
denied Petitioner’s Rule 10B application and before the supreme court denied the same,
Petitioner filed a motion to voluntarily dismiss his Rule 3 appeal which this court granted.
The motion indicates that Petitioner operated under the assumption that a voluntary
dismissal would result in a remand to the post-conviction court and not a dismissal of the

                                             - 16 -
underlying post-conviction petition.      The post-conviction court accepted Petitioner’s
amended petition of June 24, 2019.

        After the Petitioner unsuccessfully sought a Rule 10 application to challenge the
post-conviction court’s appointment of counsel, Petitioner filed another post-conviction
petition which was given a new case number on December 9, 2019. The post-conviction
court treated this petition as part of the same post-conviction proceeding that commenced
with the timely filed petition of April 2, 2019. See Holland v. State, 610 S.W.3d 450, 457
(Tenn. 2020) (quoting Tenn. Sup. Ct. R. 28, § 8(D)(5), the post-conviction court is directed
to “liberally allow” petitioners to amend the petition “[i]f evidence [during the hearing] is
objected to on the basis that it concerns issues not raised in the petition or answer”). We
likewise construe the December 9, 2019 petition as part of the original post-conviction
petition of April 2, 2019. We also construe the effect of Petitioner’s voluntary dismissal
as a dismissal of Petitioner’s Rule 3 appeal of the trial court’s decision denying the motion
to recuse and not the underlying post-conviction proceeding consistent with the substance
of Petitioner’s notice of appeal and motion to dismiss. We admonish Petitioner that
simultaneously filing competing pleadings nearly dismissed the underlying post-conviction
proceeding. Although the courts give pro se litigants “a certain amount of leeway in
drafting their pleadings and briefs,” we remind Petitioner that he is expected to comply
with the same substantive and procedural rules that represented parties must observe
despite his incarceration and pro se status. Hessmer v. Hessmer, 138 S.W.3d 901, 903-04
(Tenn. Ct. App. 2003) (incarcerated pro se plaintiff obligated to see that summonses were
timely issued and served in a manner consistent with the rules of civil procedure); State v.
Sprunger, 458 S.W.3d 482, 491 (Tenn. 2015); State v. James Ray Walker, No. W2012-
01593-CCA-R3-CD, 2013 WL 3968804, at *3 (Tenn. Crim. App., at Jackson, Aug. 1,
2013) (pro se defendant waived all issues except sufficiency of the evidence and sentencing
based on failure to conform to the Rules).

       B.     Notice of Appeal

        We next consider whether the State was required to file a notice of appeal from the
post-conviction court’s order granting Petitioner a delayed appeal in order to preserve its
issue challenging the post-conviction court’s partial grant of relief. The State contends that
it is not required to file a separate notice of appeal and may present its own issues in a
responsive brief. In the alternative, the State contends that if a separate notice of appeal is
necessary, it urges this court to waive the filing requirement in the interest of justice
because the post-conviction court’s order was not served on the Attorney General and
Reporter as required under T.C.A. § 40-30-112 (“[t]he clerk of the court shall send a copy
of the final judgment to the petitioner, the petitioner’s counsel of record, any authority
imposing restraint on the petitioner and the attorney general and reporter at Nashville”).
Petitioner filed a reply brief but did not offer a response. We agree with the State that it is
                                            - 17 -
not required to file a separate notice of appeal to challenge the post-conviction court’s order
granting a delayed appeal.

        “Upon determination by the trial court that the petitioner was deprived of the right
to file an appeal pursuant to Rule 3, Tennessee Rules of Appellate Procedure, the trial court
shall apply the procedures set out in Tennessee Code Annotated section 40-30-113.” Tenn.
Sup. Ct. R. 28, § 9(D)(1)(a). Either party may appeal the order granting a delayed appeal:

       An order granting proceedings for a delayed appeal shall be deemed the final
       judgment for purposes of review. If either party does appeal, the time limits
       provided in this section shall be computed from the date the clerk of the trial
       court receives the order of the appellate court determining the appeal.

T.C.A. § 40-30-113(b) (emphasis added). Furthermore, the State may appeal as of right
from the final judgment in a post-conviction proceeding. Tenn. R. App. P. 3(c). Although
the State has the right to appeal from the judgment of the post-conviction court, the State
does not waive review of its issues by not filing a separate appeal. Roy Cunningham v.
State, No. 975, 1991 WL 102685, at *2 (Tenn. Crim. App., at Knoxville, June 17, 1991)
(State did not waive post-conviction court’s judgment reversing one of the petitioner’s
guilty plea convictions as being constitutionally infirm by not filing a separate notice of
appeal). Under the Tennessee Rules of Appellate Procedure, “when one party perfects its
appeal as provided in [Tenn. R. App. P. 3], then it is not necessary for the other party to
file a notice of appeal.” State v. Russell, 800 S.W.2d 169, 171 (Tenn. 1990). The Rules
contemplate that “the party not filing the notice of appeal is permitted to state his issues in
his Reply Brief.” Id. This is so because: “The filing of an appeal by one party removes
the entire case to the Appellate Court where both parties may present issues in accordance
with the rules.” Id.

        The same does not necessarily hold true regarding a judgment granting a delayed
Rule 11 application. Like the order granting a delayed appeal, the State may perfect its
appeal as of right by filing a notice of appeal with the trial court clerk within thirty days of
the post-conviction court’s order. Tenn. Sup. Ct. R. 28, § 9(D)(1)(b)(ii). However, should
the State choose not to appeal the grant of a delayed Rule 11 application, the State must
file a notice of its intent not to appeal so that the petitioner may file a delayed Rule 11
application:

       If the State chooses not to appeal the trial court’s grant of a delayed appeal,
       the State shall file a notice of its intention not to appeal within thirty (30)
       days of entry of the trial court’s order granting a delayed appeal. The
       petitioner has sixty (60) days from the date of filing of this notice to file the
       delayed Rule 11 application.
                                             - 18 -
Tenn. Sup. Ct. R. 28, § 9(D)(1)(b)(iii). Although the Rule requires the State to file a notice
of intention not to appeal, the Rule nevertheless comprehends a situation where the State
does not file a notice: “In the event the State fails to file this notice, the delayed Rule 11
application will be considered timely if filed within ninety (90) days of entry of the trial
court’s order granting a delayed appeal.” Id.

        When considering the Rule in its entirety, we conclude that the State is not required
to file a separate notice of appeal in order to challenge the post-conviction court’s order
granting a delayed appeal because the requirement to file a notice of intention not to appeal
is excluded from the procedure arising from a grant of a delayed appeal. Thus, the State
has properly raised its first issue challenging the post-conviction court’s order granting a
delayed direct appeal.

       C.     Petitioner’s Appendix

       Petitioner attached a voluminous and disorganized appendix to his initial brief. The
State contends that any issue relying on a document or pleading that is not part of the
appellate record, is waived. As with the issue regarding the notice of appeal, Petitioner
offers no argument in his reply brief. We agree with the State and confine our review of
the appendix to those documents that comport with Tenn. R. App. P. 28. Any documents
included in the appendix must be in the appellate record. See Tenn. R. App. P. 28(a) (“[t]he
appellant shall accurately reproduce in the appendix all parts of the record that must be
studied in order to determine the issues presented”) (emphasis added); State v. Matthews,
805 S.W.2d 776, 783-84 (Tenn. Crim. App. 1990). Because Petitioner chose to prepare
and file an appendix, he was required to arrange the appendix in accordance with Tenn. R.
App. P. 28(d). Failure to follow the prescribed procedure of Rule 28 constitutes waiver.
State v. Hawk, 688 S.W.2d 467, 471 (Tenn. Crim. App. 1985).

       After a thorough and exhaustive review of the post-conviction records, the records
from Petitioner’s direct appeal, and the procedural history and the prior orders of this court,
the following are hereby stricken because they are not part of the record: Appendix A;
Appendix B; Appendix C; Appendix H; the partial trial transcript of the Athens robbery
case in Appendix D; letter to McMinn County Criminal Court Clerk dated January 9, 2018,
Petitioner’s motion for post-conviction judge “to direct court reporter to prepare transcript
of the preliminary hearing in 2014-CR-2675,” the post-conviction court’s order granting
motion for preliminary transcript, Petitioner’s “Motion For Status Of Preliminary Hearing
Transcript” filed January 27, 2021, letter from appellate counsel to Petitioner dated
December 3, 2018, letter from trial counsel to Petitioner dated January 23, 2019 in
Appendix E & F; and news articles about Josh Rhodes and Sheriff Shaw in Appendix G.

                                            - 19 -
        Not only are none of the stricken transcripts, filings, or documents part of the
appellate record, none of them were properly supplemented into the record. See Tenn. R.
App. P. 24(b) (requiring transcripts to be filed with the clerk of the trial court if they are to
be included in the appellate record); State v. Jeffery Keith Toone, No. W2015-02332-CCA-
R3-CD, 2017 WL 1032744, at *6 (Tenn. Crim. App., at Jackson, Mar. 16, 2017) (defendant
waived his challenge to the juvenile court’s ruling in his transfer hearing by not properly
supplementing the appellate record with the transfer hearing transcript where defendant
failed to file the transcript with the trial court clerk).

        After perfecting his appeal and before the appellate record was filed, Petitioner filed
several motions including a motion to supplement the record filed on January 28, 2021.
Attached to one of the motions was the post-conviction court’s order granting Petitioner’s
motion to transcribe the preliminary hearing in this case and in the Athens robbery although
the post-conviction court did not consider either transcript in granting Petitioner a delayed
direct appeal. On February 2, 2021, this court found the motions to be “inapt” and denied
them “at this time.” On March 3, 2021, the post-conviction record was filed in this court.
The record did not include the above listed stricken documents. Petitioner did not however,
renew his motion to supplement the record, nor did he file the transcripts with the trial court
clerk. See Tenn. R. App. P. 24(b) (“[t]he transcript, certified by the appellant, his counsel,
or the reporter as an accurate account of the proceedings, shall be filed with the clerk of
the trial court within 60 days after filing the notice of appeal”). Instead, he included a
motion to supplement the record with the transcripts of the preliminary hearing as
Appendix H. Attaching a document to an appellate filing is not the proper method by
which to supplement the appellate record. In re Bernard T., 319 S.W.3d 586, 591 n.3
(Tenn. 2010). “This is a court of errors and appeals in which matters below are reviewed
when presented by a duly authenticated record brought to this Court pursuant to the
Tennessee Rules of Appellate Procedure.” State v. Webb, 1993 WL 52815, at *1 (Tenn.
Crim. App. Mar. 2, 1993) (quoting Richmond v. Richmond, 690 S.W.2d 534, 535 (Tenn.
Ct. App. 1985)). Our review in this appeal is accordingly confined to the documents in the
appendix that are in the appellate record.

II.    Post-Conviction Relief of a Delayed Direct Appeal

        In the delayed direct appeal, Petitioner raises a number of issues alleging error at
his trial. Petitioner contends 1) Ms. Branam’s identification of him in a photographic
lineup should have been suppressed because it was the fruit of an illegal stop and search of
Petitioner while he was a passenger in Mr. Moore’s truck; 2) the general sessions court
erred in determining probable cause to bind over this case to the grand jury because the
determination was based on inadmissible hearsay by Detective Shaw that Ms. Branam
identified Petitioner as the robber in a photographic lineup; 3) the trial court erred in
allowing Detective Josh Rhodes to testify that Mr. Moore was a suspect in another robbery,
                                             - 20 -
and by allowing the State to introduce evidence recovered from the search of Mr. Moore’s
truck; 4) transcripts of the preliminary hearing of this case and the Athens robbery
constitute newly discovered evidence of impeachment against Ms. Branam, Detective
Shaw, and Detective Rhodes; 5) Detective Rhodes’s termination from the sheriff’s
department and the subsequent criminal investigation into his misdeeds constitute newly
discovered evidence which should have resulted in a new trial; and 6) the evidence is
insufficient to support his aggravated robbery conviction.

        The State contends Petitioner is entitled to no relief on the merits or due to waiver.
The State asserts first however, that the post-conviction court erred in granting Petitioner
a delayed appeal because the post-conviction court made no finding of prejudice. The State
contends such prejudice does not exist. Petitioner counters that he was properly granted a
delayed appeal because appellate counsel’s failure to file a reply brief resulted in the
complete denial of a direct appeal. In doing so, he relies heavily on Roe v. Flores-Ortega,
528 U.S. 470 (2000), where the United States Supreme Court held that counsel’s failure to
file a notice of appeal “demands a presumption of prejudice” because a presumption of
reliability could not be afforded to judicial proceedings “that never took place.” Id. at 483.

       Here, the post-conviction court found that appellate counsel’s failure to file a reply
brief with proper citations was ineffective under Strickland. However, the post-conviction
court made no finding that appellate counsel’s performance prejudiced Petitioner.
Therefore, Petitioner was erroneously granted a delayed appeal.

       Under the Post-Conviction Procedure Act, the post-conviction court may grant relief
when the court “conducting a hearing…finds that the petitioner was denied the right to an
appeal from the original conviction in violation of the Constitution of the United States or
the Constitution of Tennessee.” T.C.A.§40-30-113(a); see Tenn. R. S. Ct. 28, § 9(D)(1)(a)
(“[u]pon determination by the trial court that the petitioner was deprived of the right to file
an appeal pursuant to Rule 3, Tennessee Rules of Appellate Procedure, the trial court shall
apply the procedures set out in Tennessee Code Annotated section 40-30-113.”) An
available remedy to a finding of ineffective assistance of appellate counsel includes a
delayed appeal:

       If the court finds that there was such a denial or infringement of the rights of
       the prisoner as to render the judgment void or voidable, including a finding
       that trial counsel was ineffective on direct appeal, the court shall vacate and
       set aside the judgment or order a delayed appeal as provided in this part and
       shall enter an appropriate order and any supplementary orders that may be
       necessary and proper.

T.C.A. §40-30-111(a).
                                            - 21 -
       The Post-Conviction Procedure Act requires the post-conviction court to make
written finds of fact and conclusions of law when determining the merits of a post-
conviction petition:

           Upon the final disposition of every petition, the court shall enter a
           final order, and except where proceedings for delayed appeal are
           allowed, shall set forth in the order or a written memorandum of the
           case all grounds presented, and shall state the findings of fact and
           conclusions of law with regard to each ground. The court shall enter
           an order granting or denying the petition within sixty (60) days of
           the conclusion of the proof. The order shall contain specific findings
           of fact and conclusions of law relating to each issue presented.

T.C.A. § 40-30-111(b); see also Tenn. Sup. Ct. R. 28 § 9(A) (“[t]he order shall contain
specific findings of fact and conclusions of law relating to each issue presented”). Thus,
the post-conviction court’s duty to make findings of fact and conclusions of law is
mandatory. “Where the post-conviction court fails to make ‘a clear and detailed finding of
fact.’ Either orally or on the record, the appellate court is ‘at a complete loss to know the
basis of the trial judge’s decision and judgment; assignments of error and appellate review
are seriously frustrated if not completely thwarted by lack of a definitive finding of fact by
a trial judge.’” Darryl Robinson v. State, No. W2020-00942-CCA-R3-PC, 2021 WL
3642399, at *5 (Tenn. Crime. App., at Jackson, Aug. 18, 2021), perm. app. denied (Tenn.
Nov. 17, 2021) (quoting Brown v. State, 445 S.W.2d 669, 671 (Tenn. Crim. App. 1969)).

       It is well-established that the test for ineffective assistance of counsel is the same
for both trial and appellate counsel. Strickland v. Washington, 466 U.S. 668, 687 (1984);
Campbell v. State, 904 S.W.2d 594, 596-97 (Tenn. 1995). Namely, a petitioner alleging
ineffective assistance of appellate counsel must prove both that appellate counsel was
deficient in failing to adequately pursue or preserve a particular issue on appeal and that,
absent counsel’s deficient performance, there was a reasonable probability that the issue
“would have affected the result of the appeal.” Campbell, 904 S.W.2d at 597; see also
Carpenter v. State, 126 S.W.3d 879, 888-893 (Tenn. 2004) (reviewing court must evaluate
the merits of an omitted issue to determine whether an appellate counsel’s performance
was deficient and prejudicial).

       In its order granting Petitioner partial post-conviction relief, the post-conviction
court made the following written findings:

       It is uncontroverted that an appeal was filed and that many claims of error
       were raised. It is also uncontroverted that after [appellate counsel] was
                                            - 22 -
       placed on notice of the State’s claim of waiver, he chose not to file a reply
       brief correcting the deficiencies. He explained that, based on his research
       and his experience, he did not file a reply because he did not think it was
       needed. As a result, no citations to the numerous pre-trial motions,
       objections, bench conferences and jury-out hearings were made to support
       the claimed bases for his appellate issues.

       No one elicited testimony from [appellate counsel] to determine the
       reasoning behind his choice. Therefore, it is unknown whether he was
       unable to cite to the record because the issues had not been adequately
       preserved, or, if he was frustrated with [Petitioner]’s general claims of error
       and no longer wished to expend further effort on behalf of [Petitioner], or
       if he had other pressing matters that prevented further refinement of he
       issues, or if he simply disagreed with [Petitioner]’s claims and concluded it
       would be unethical to raise them on appeal. The attorney’s reasoning was
       not asked or explained through his testimony.

       [Petitioner] claims he told his attorney to “file a brief” after he saw the
       State’s claim of waiver. [Appellate counsel] stated he received the State’s
       assertion of waiver but based on his research and experience, he felt his
       filing was sufficient.

       As evidenced by the tortured proceedings and the various filings of
       [Petitioner], it is probable that [Appellate counsel] found [Petitioner] to be
       demanding. But, even when working with a difficult client, a reasonable
       appellate attorney would have attempted to cite to the record. And, if placed
       on notice of a deficiency, a reasonable attorney would have taken some
       effort to address the situation. Because nothing was filed, [Petitioner] was
       denied appellate review. His issues were not considered.

        The post-conviction court found that appellate counsel rendered ineffective
assistance to Petitioner on appeal. However, the post-conviction court did not articulate a
finding that appellate counsel’s performance was prejudicial. Petitioner asserts that
appellate counsel’s failure to file a reply brief responding to the State’s lack of citation
argument constituted the waiver of the only issue raised on appeal and therefore a complete
denial of an appeal. While appellate counsel’s failure to file a reply brief justified waiver
on direct appeal, it is a different matter altogether when considering appellate counsel’s
performance for actual prejudice. Petitioner was required to show that but for appellate
counsel’s failure to file a reply brief citing to the record and supporting legal authority, the
outcome of the appeal would have been different. In other words, Petitioner must prove
that a reply brief was so critical that the failure to file one undermined the outcome of the
                                             - 23 -
appeal. Campbell, 904 S.W.2d at 597 (“petitioner does not suggest a specific issue that, if
addressed in the appellate brief, would have affected the result of the appeal”).

        To that end, the post-conviction court was expected to re-examine specific issues it
had previously adjudicated to determine whether record citations, case references, or
arguments would have had any effect of the court’s previous decision. “The post-
conviction court was perfectly equipped to apply the Strickland analysis because the
precise claims the petitioner wanted to raise are known . . . It would not be overly
burdensome for the post-conviction court to review those additional claims and to
determine whether the petitioner was prejudiced by counsel’s failure.” Howard, 604
S.W.3d at 63. Therefore, the post-conviction court was required to undertake the same
analysis as stated by the supreme court in Carpenter and reiterated in Howard. Because
no such analysis was performed by the post-conviction court, we conclude that the record
is insufficient to enable meaningful appellate review. Indeed, the post-conviction court
made no finding of prejudice. And without clear and discernible findings, we cannot fully
address the merits of Petitioner’s claim against appellate counsel. Accordingly, we remand
this case for entry of written findings of fact and conclusions of law on all issues presented,
as required by Tennessee Code Annotated § 40-30-111(b) and Tennessee Supreme Court
Rule 28, § 9(A).

                                            Conclusion

       The judgment of the post-conviction court granting a delayed appeal is reversed.
The case is remanded for entry of written findings of fact and conclusions of law on
Petitioner’s claim of ineffective assistance of appellate counsel, as required by Tennessee
Code Annotated section 40-30-111(b) and Tennessee Supreme Court Rule 28, § 9(A).



                                               ____________________________________
                                               JILL BARTEE AYERS, JUDGE




                                            - 24 -